Case 2:90-cv-00520-KJM-DB Document 6746-14 Filed 07/01/20 Page 1 of 2




          Exhibit M
   Case 2:90-cv-00520-KJM-DB Document 6746-14 Filed 07/01/20 Page 2 of 2

From:                  Reichman Jorgensen LLP Notifications
To:                    Kate Falkenstien
Subject:               lucas.hennes@doj.ca.gov has accessed your shared folder
Date:                  Tuesday, May 26, 2020 6:04:43 PM


[EXTERNAL]




           lucas.hennes@doj.ca.gov has accessed your shared folder

                       data/reichmanjorgensen/Kate_Falkenstien/Lipsey Coleman group grievance list

           View these files


           Notification Setting: Notify me when invitation to folder '/Kate_Falkenstien/Lipsey Coleman group grievance
           list' is received
           Delete this notification to stop receiving these emails.




                            App Software © 2020 ExaVault, Inc. | Contents © 2020 Reichman Jorgensen LLP
